Title: From John Adams to Joseph Gridley, 28 August 1780
From: Gridley, Joseph
To: Adams, John


     
      
       Aug. 28. 1780
      
     
     Mr. Adams’s Compliments to Mr. Gridley, and desires to know whether there is in Print, either in English or French, any particular description of the islands of St. John—the two Misere’s, the Isles Percée Bonaventure and Magdalen, Miqulen and St. Peters, in short of all the Islands in and about he Gulph of St. Laurence? If there is what is the Title of the Book? What is the best Map extant of those Seas and Islands. If there is neither Book nor Map, will Mr. Gridley do Mr. Adams the favour to give him a short description in Writing as particular as Mr. Gridley’s time will Admit?
    